UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	January 1, 2015 – June 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Looking back on the first half of 2015, we can highlight some transitions in the financial markets. The U.S. economy has rallied from a brief dip during the first quarter, and bond yields have risen on a sustained basis in recent months. Firmer data on employment growth, wage gains, and consumer prices underscore this progress. The Federal Reserve is monitoring these and other indicators as it considers raising interest rates, an action it has not taken since 2006. Higher interest rates can pose a risk to fixed-income investments, while also having a less direct impact on stocks by adding to business financing costs, among othereffects. Through mid-2015, U.S. stock market averages have continued near record-high levels. Although gains have been modest this year, the U.S. market has been more placid than China’s market, in which a dizzying advance gave way to a sharp pullback in June, and European markets that were caught up in Greece’s debt crisis. Global market conditions, we believe, call for a well-crafted and flexible strategy. With the possibility that markets could move in different directions from here, it might be a prudent time to consult your financial advisor and determine whether any adjustments or additions to your portfolio are warranted. In the following pages, your portfolio manager provides a perspective for your consideration. Putnam’s disciplined fundamental research promotes a culture of thinking proactively about risks. We share with Putnam’s managers a deep conviction that an active, research-driven approach can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Performance summary (as of 6/30/15) Investment objective Capital appreciation Net asset value June 30, 2015 Class IA: $14.20 Class IB: $14.05 Total return at net asset value MSCI EAFE (as of 6/30/15) Class IA shares* Class IB shares† Index (ND) 6 months 7.86% 7.65% 5.52% 1 year –3.04 –3.34 –4.22 5 years 70.18 68.12 57.70 Annualized 11.22 10.95 9.54 10 years 61.57 57.55 64.74 Annualized 4.91 4.65 5.12 Life 214.17 201.47 147.11 Annualized 6.39 6.15 5.03 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 30, 1998. The MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT International Equity Fund 1 Report from your fund’s manager How would you describe the investing environment for international stocks during the six-month reporting period ended June 30, 2015? International stocks experienced gathering strength during the period. By the second calendar quarter, improved economic data both from Europe and the United States, weaker non-dollar currencies, and a relatively low oil price all converged to help boost developed-market stocks. It was not a uniformly positive trajectory, however, as stocks went through something of a “sell in May, go away” phase as we entered June. We believe this is partly because there were fewer positive macroeconomic surprises to catalyze further market gains. How did Put nam VT International Equity Fund fare in this environment? The fund delivered a healthy return for the six-month period, outperforming the benchmark, the MSCI EAFE Index [ND]. The fund’s outperformance was primarily due to stock selection results across a range of sectors, including financials, consumer staples, and utilities. How did developments in Greece’s debt crisis affect the markets? Greece was a source of headline risk during the period. I would say that fatigue set in among policymakers and market participants regarding the Greek question — concerning whether the debt-burdened country would find a way to renegotiate a deal with creditors, including the European Central Bank and the International Monetary Fund, or whether the Greek government would default on debt repayments and potentially exit the eurozone and, possibly, the European Union. As currency and oil-price weaknesses became less potent forces through the second half of the year, did that become a headwind for European stocks? Oil did bounce back from its late-winter trough, and that has been something of a headwind for the European consumer and European businesses. Also, the euro strengthened moderately in local currency terms, which on the whole has been slightly less positive for European corporate profits. Through June, the market had appreciated a fair amount, and valuations rose accordingly. With that, there had been some profit taking heading into the summer months, though feints at a relief rally over a potential resolution in Greece gave a fitful boost to markets as the period came to a close. How did you position the fund with respect to companies in Japan? We find a variety of companies in Japan to be attractive in terms of their valuation and because of the larger macroeconomic trends currently at work in Japan. Yen weakness aided Japanese exporters through much of the reporting period, and the Japanese government appears to remain committed to its economic reform agenda. In the fund, we focused on what we considered to be high-quality companies that exhibited strong cash generation capability, as well as exporters that we thought would benefit from foreign exchange dynamics. We consider the government’s recent pressure on companies to boost the return on equity for shareholders to be a positive development for investors in Japanese stocks. Many companies are newly interested in exploring shareholder-friendly corporate actions, including accretive mergers and acquisitions and share buybacks. In the fund, we already had positions in the companies that we believed were managed well, so we expect these positions will benefit from the overall trend toward better corporate governance. What was the impact of derivatives on the fund’s relative performance? During the period, one strategy that stood out for its positive impact on performance involved our use of forward currency contracts. These contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date, are primarily used to manage the currency risk versus the benchmark resulting from the portfolio’s country/region positioning. These currency forwards enhanced out-performance relative to the benchmark over the period. What is your outlook for non-U.S. economies and markets? We expect economic data to continue to improve in Europe, the United Kingdom, and Japan, but we think emerging markets face a number of economic and market risks. We also think equity valuations in both Europe and Japan are more attractive than in other asset classes. And in our view, the weaker euro and yen, as well as lower oil prices relative to 2014 levels, will continue to provide a boost to corporate profits. Lastly, we think European QE [quantitative easing] and the pursuit of structural reforms in Japan will continue to help the markets, and that government-imposed regulatory changes and companies’ specific restructuring will also enhance the health of certain industries. In this context, we remain open to adding new positions in the fund whenever our fundamental research uncovers what we believe are compelling investment opportunities. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for a variety of reasons, including general financial market conditions and factors related to a specific issuer or industry. Risks associated with derivatives 2Putnam VT International Equity Fund include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Simon Davis is a Co-Head of International Equities at Putnam. He joined Putnam in 2000 and has been in the investment industry since 1988. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT International Equity Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2015, to June 30, 2015. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14* 0.84% 1.09% Annualized expense ratio for the six-month period ended 6/30/15 0.83% 1.08% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Restated to reflect current fees. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/15 for the 6 months ended 6/30/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.28 $5.56 $4.16 $5.41 Ending value (after expenses) $1,078.60 $1,076.50 $1,020.68 $1,019.44 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2015. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT International Equity Fund The fund’s portfolio 6/30/15 (Unaudited) COMMON STOCKS (99.2%)* Shares Value Australia (4.1%) BHP Billiton PLC 198,519 $3,895,918 Challenger, Ltd. 791,730 4,104,975 Origin Energy, Ltd. 246,878 2,280,031 Telstra Corp., Ltd. 662,288 3,137,469 Belgium (1.6%) Anheuser-Busch InBev NV 44,926 5,384,216 Brazil (0.1%) FabFurnish GmbH (acquired 8/2/13, cost $8) (Private) † ∆∆ F 6 5 Global Fashion Holding SA (acquired 8/2/13, cost $394,947) (Private) † ∆∆ F 9,323 242,260 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $8) (Private) † ∆∆ F 6 5 New Middle East Other Assets GmbH (acquired 8/2/13, cost $3) (Private) † ∆∆ F 2 2 Canada (0.8%) Intact Financial Corp. 37,000 2,571,041 China (3.5%) Alibaba Group Holding, Ltd. ADR † S 28,076 2,309,813 China Mobile, Ltd. 190,000 2,432,739 China Resources Power Holdings Co., Ltd. 1,362,000 3,804,052 Lenovo Group, Ltd. 2,118,000 2,934,551 France (13.0%) Accor SA 80,895 4,082,709 Air Liquide SA 23,650 2,991,245 Airbus Group SE 63,243 4,103,474 Alcatel-Lucent † 861,992 3,140,520 Gaztransport Et Technigaz SA 39,339 2,488,450 Natixis SA 447,588 3,221,002 Numericable-SFR † 74,026 3,923,787 Sanofi 59,021 5,806,151 Total SA 122,082 5,930,011 Veolia Environnement SA 325,685 6,640,912 Germany (3.6%) Henkel AG & Co. KGaA (Preference) 42,587 4,776,297 Siemens AG 44,981 4,530,786 Zalando SE † 71,511 2,388,133 Hong Kong (0.7%) WH Group, Ltd. 144A † 3,303,000 2,249,852 India (1.7%) Axis Bank, Ltd. 240,054 2,107,069 Bharti Infratel, Ltd. 294,542 2,067,529 Tata Motors, Ltd. 182,869 1,246,743 Ireland (3.7%) Bank of Ireland † 8,786,773 3,546,127 Kerry Group PLC Class A 50,584 3,749,607 Permanent TSB Group Holdings PLC † 459,310 2,402,593 Smurfit Kappa Group PLC 88,138 2,428,020 Israel (0.6%) Mobileye NV † S 36,100 1,919,437 COMMON STOCKS (99.2%)* cont. Shares Value Italy (2.3%) Luxottica Group SpA 47,155 $3,135,844 Telecom Italia SpA RSP 4,331,402 4,420,823 Japan (20.5%) Astellas Pharma, Inc. 250,200 3,568,445 Daikin Industries, Ltd. 40,000 2,879,111 Japan Airlines Co., Ltd. 84,200 2,937,729 Japan Tobacco, Inc. 155,500 5,540,366 JTEKT Corp 160,400 3,038,013 KDDI Corp. 165,600 3,997,078 LIXIL Group Corp. 137,500 2,730,114 Mitsubishi Corp. 194,100 4,269,455 Murata Manufacturing Co., Ltd. 23,600 4,118,936 Nintendo Co., Ltd. 17,000 2,843,404 Panasonic Corp. 299,400 4,113,585 Sumco Corp. 177,700 2,225,878 Sumitomo Mitsui Financial Group, Inc. 163,300 7,284,019 Tokyo Gas Co., Ltd. 946,000 5,024,309 Toyota Motor Corp. 143,200 9,598,150 Yamaha Motor Co., Ltd. 118,200 2,585,459 Netherlands (4.1%) Akzo Nobel NV 42,296 3,077,721 ING Groep NV GDR 337,454 5,571,677 Unilever NV ADR 115,566 4,812,770 New Zealand (0.7%) Spark New Zealand, Ltd. 1,249,588 2,366,759 Norway (1.3%) DNB ASA 255,759 4,266,755 Singapore (1.7%) Ezion Holdings, Ltd. S 2,531,840 1,926,819 United Overseas Bank, Ltd. 220,700 3,780,339 South Korea (2.1%) Coway Co., Ltd. 28,808 2,360,528 Samsung Electronics Co., Ltd. 3,815 4,336,743 Spain (4.2%) Acerinox SA 148,178 2,050,085 Atresmedia Corporacion de Medios de Comunicacion SA 141,331 2,190,123 Banco de Sabadell SA 929,391 2,243,224 Cellnex Telecom SAU 144A † 125,598 2,124,847 Grifols SA ADR S 66,271 2,052,413 International Consolidated Airlines Group SA † 385,422 2,995,875 Sweden (3.1%) Assa Abloy AB Class B 212,238 3,996,496 Com Hem Holding AB S 372,310 3,451,453 Intrum Justita AB 85,497 2,588,677 Switzerland (3.9%) Credit Suisse Group AG 157,807 4,337,815 Novartis AG 85,924 8,468,791 United Arab Emirates (0.8%) Dubai Islamic Bank PJSC 1,336,615 2,489,163 Putnam VT International Equity Fund 5 COMMON STOCKS (99.2%)* cont. Shares Value United Kingdom (20.3%) Associated British Foods PLC 106,681 $4,812,442 AstraZeneca PLC 77,214 4,875,951 BAE Systems PLC 304,827 2,161,065 Compass Group PLC 243,707 4,032,196 Fiat Chrysler Automobiles NV † 203,672 2,983,616 Genel Energy PLC † 307,695 2,451,171 Liberty Global PLC Ser. C † 39,200 1,984,696 Lloyds Banking Group PLC 2,687,345 3,599,251 Metro Bank PLC (acquired 1/15/14, cost $998,323) (Private) † ∆∆ F 46,900 1,111,822 Persimmon PLC 173,874 5,395,690 Prudential PLC 227,897 5,487,624 Regus PLC 597,577 2,452,519 Shire PLC 51,963 4,159,907 St James’s Place PLC 196,033 2,790,632 Thomas Cook Group PLC † 1,557,585 3,347,982 Virgin Money Holdings UK PLC † 325,801 2,254,985 Vodafone Group PLC 1,350,611 4,877,756 Wolseley PLC 49,812 3,179,992 WPP PLC 191,208 4,284,211 United States (0.8%) Google, Inc. Class C † 5,202 2,707,691 Total common stocks (cost $297,839,294) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Notes 1.000%, May 31, 2018 i $112,000 $112,131 0.250%, July 31, 2015 i 91,000 91,102 Total U.S. treasury Obligations (cost $203,233) SHORT-TERM INVESTMENTS (3.4%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.24% d Shares 8,328,175 $8,328,175 Putnam Short Term Investment Fund 0.10% L Shares 1,662,013 1,662,013 SSgA Prime Money Market Fund Class N 0.04% P Shares 320,000 320,000 U.S. Treasury Bills 0.01%, August 20, 2015 ∆ $610,000 609,988 U.S. Treasury Bills 0.02%, August 6, 2015 120,000 119,998 U.S. Treasury Bills 0.02%, July 16, 2015 150,000 149,999 Total short-term investments (cost $11,190,173) Total investments (cost $309,232,700) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $326,350,320. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,354,094, or 0.4% of net assets. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $311,851 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 19.4% Consumer discretionary 17.7 Industrials 12.8 6 Putnam VT International Equity Fund FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $138,140,596) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 9/16/15 $12,095,006 $11,901,092 $(193,914) Japanese Yen Sell 8/19/15 830,597 823,692 (6,905) Barclays Bank PLC Canadian Dollar Buy 7/15/15 3,014,934 2,974,890 40,044 Euro Buy 9/16/15 902,982 887,906 15,076 Hong Kong Dollar Sell 8/19/15 2,271,698 2,271,476 (222) Japanese Yen Sell 8/19/15 1,904,496 1,944,888 40,392 Swiss Franc Buy 9/16/15 3,698,463 3,661,090 37,373 Citibank, N.A. Australian Dollar Sell 7/15/15 1,150,318 1,131,625 (18,693) Danish Krone Buy 9/16/15 5,408,800 5,405,238 3,562 Japanese Yen Buy 8/19/15 1,494,499 1,488,746 5,753 Credit Suisse International Australian Dollar Sell 7/15/15 2,611,268 2,609,624 (1,644) Euro Buy 9/16/15 9,090,980 8,945,098 145,882 Japanese Yen Buy 8/19/15 1,393,683 1,425,632 (31,949) New Zealand Dollar Sell 7/15/15 631,659 748,604 116,945 Norwegian Krone Sell 9/16/15 1,075,149 1,082,885 7,736 Swedish Krona Sell 9/16/15 146,954 169,472 22,518 Swiss Franc Buy 9/16/15 2,298,439 2,274,916 23,523 Deutsche Bank AG Australian Dollar Sell 7/15/15 7,001,752 6,886,819 (114,933) British Pound Buy 9/16/15 3,095,714 3,005,631 90,083 Euro Sell 9/16/15 2,793,988 2,748,518 (45,470) New Zealand Dollar Sell 7/15/15 1,277,465 1,421,766 144,301 Goldman Sachs International British Pound Sell 9/16/15 3,379,169 3,383,275 4,106 HSBC Bank USA, National Association Australian Dollar Sell 7/15/15 923,493 907,849 (15,644) British Pound Buy 9/16/15 3,512,181 3,408,627 103,554 Euro Sell 9/16/15 3,557,690 3,498,196 (59,494) JPMorgan Chase Bank N.A. British Pound Sell 9/16/15 911,927 882,215 (29,712) Canadian Dollar Buy 7/15/15 1,570,267 1,559,488 10,779 Euro Sell 9/16/15 2,376,258 2,341,610 (34,648) Japanese Yen Buy 8/19/15 4,207,403 4,296,725 (89,322) Norwegian Krone Sell 9/16/15 869,833 874,125 4,292 Singapore Dollar Sell 8/19/15 1,386,753 1,406,197 19,444 South Korean Won Sell 8/19/15 7,103,083 7,283,870 180,787 Swiss Franc Buy 9/16/15 3,374,604 3,319,492 55,112 State Street Bank and Trust Co. British Pound Sell 9/16/15 918,836 891,866 (26,970) Euro Sell 9/16/15 3,661,481 3,582,937 (78,544) Israeli Shekel Buy 7/15/15 410,567 382,505 28,062 Japanese Yen Sell 8/19/15 646,870 662,092 15,222 Swiss Franc Sell 9/16/15 3,015,561 2,985,013 (30,548) UBS AG Australian Dollar Buy 7/15/15 1,980,906 1,948,814 32,092 British Pound Sell 9/16/15 2,597,742 2,521,017 (76,725) Euro Buy 9/16/15 4,028,432 4,021,094 7,338 Swiss Franc Buy 9/16/15 4,022,214 3,982,052 40,162 Putnam VT International Equity Fund 7 FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $138,140,596) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) WestPac Banking Corp. Australian Dollar Buy 7/15/15 $6,221,972 $6,120,929 $101,043 Euro Sell 9/16/15 8,633,965 8,495,308 (138,657) Japanese Yen Sell 8/19/15 5,460,079 5,575,692 115,613 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $13,418,393 $— $— Belgium 5,384,216 — — Brazil — — 242,272 Canada 2,571,041 — — China 11,481,155 — — France 42,328,261 — — Germany 11,695,216 — — Hong Kong 2,249,852 — — India 5,421,341 — — Ireland 12,126,347 — — Israel 1,919,437 — — Italy 7,556,667 — — Japan 66,754,051 — — Netherlands 13,462,168 — — New Zealand 2,366,759 — — Norway 4,266,755 — — Singapore 5,707,158 — — South Korea 6,697,271 — — Spain 13,656,567 — — Sweden 10,036,626 — — Switzerland 12,806,606 — — United Arab Emirates 2,489,163 — — United Kingdom 65,131,686 — 1,111,822 United States 2,707,691 — — Total common stocks — U.S. treasury obligations — 203,233 — Short-term investments 1,982,013 9,208,160 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $416,800 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 8Putnam VT International Equity Fund Statement of assets and liabilities 6/30/15 (Unaudited) Assets Investment in securities, at value, including $8,120,327 of securities on loan (Note 1): Unaffiliated issuers (identified cost $299,242,512) $324,991,739 Affiliated issuers (identified cost $9,990,188) (Notes 1 and 5) 9,990,188 Foreign currency (cost $135,729) (Note 1) 133,925 Dividends, interest and other receivables 568,828 Receivable for shares of the fund sold 22,847 Unrealized appreciation on forward currency contracts (Note 1) 1,410,794 Total assets Liabilities Payable for investments purchased 108 Payable for shares of the fund repurchased 388,994 Payable for compensation of Manager (Note 2) 189,554 Payable for custodian fees (Note 2) 21,613 Payable for investor servicing fees (Note 2) 36,200 Payable for Trustee compensation and expenses (Note 2) 165,711 Payable for administrative services (Note 2) 1,036 Payable for distribution fees (Note 2) 44,448 Unrealized depreciation on forward currency contracts (Note 1) 993,994 Collateral on securities loaned, at value (Note 1) 8,328,175 Collateral on certain derivative contracts, at value (Note 1) 523,233 Other accrued expenses 74,935 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $484,243,372 Undistributed net investment income (Note 1) 2,894,505 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (186,955,162) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 26,167,605 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $116,244,339 Number of shares outstanding 8,186,325 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $14.20 Computation of net asset value Class IB Net assets $210,105,981 Number of shares outstanding 14,949,630 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $14.05 The accompanying notes are an integral part of these financial statements. Putnam VT International Equity Fund 9 Statement of operations Six months ended 6/30/15 (Unaudited) Investment income Dividends (net of foreign tax of $447,624) $5,098,691 Interest (including interest income of $1,269 from investments in affiliated issuers) (Note 5) 3,398 Securities lending (Note 1) 124,489 Total investment income Expenses Compensation of Manager (Note 2) 1,146,474 Investor servicing fees (Note 2) 117,804 Custodian fees (Note 2) 30,883 Trustee compensation and expenses (Note 2) 9,658 Distribution fees (Note 2) 271,168 Administrative services (Note 2) 3,389 Other 85,441 Total expenses Expense reduction (Note 2) (20,358) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $35,926) (Notes 1 and 3) 14,453,297 Net realized gain on foreign currency transactions (Note 1) 3,616,955 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 251,290 Net unrealized appreciation of investments during the period 3,366,971 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/15* 12/31/14 Increase (decrease) in net assets Operations: Net investment income $3,582,119 $4,824,707 Net realized gain on investments and foreign currency transactions 18,070,252 31,789,543 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 3,618,261 (60,400,052) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,620,541) (1,528,733) Class IB (2,485,226) (2,308,790) Decrease from capital share transactions (Note 4) (16,604,245) (53,225,442) Total increase (decrease) in net assets Net assets: Beginning of period 321,789,700 402,638,467 End of period (including undistributed net investment income of $2,894,505 and $3,418,153, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 10Putnam VT International Equity Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/15† .16 .89 (.20) — * .41 * 1.15 * 31 * 12/31/14 .21 (1.15) (.17) — .87 1.48 72 12/31/13 .17 3.04 (.21) — .89 1.38 82 12/31/12 .19 1.93 (.26) — .89 1.78 60 12/31/11 .20 (2.11) (.40) — e,f .87 1.83 91 12/31/10 .16 .95 (.40) — .89 1.53 75 Class IB 6/30/15† .14 .87 (.16) — * .54 * 1.02 * 31 * 12/31/14 .17 (1.13) (.13) — 1.12 1.23 72 12/31/13 .15 2.99 (.18) — 1.14 1.18 82 12/31/12 .16 1.91 (.23) — 1.14 1.54 60 12/31/11 .17 (2.09) (.37) — e,f 1.12 1.57 91 12/31/10 .14 .94 (.38) — 1.14 1.28 75 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Millennium Partners, L.P., Millennium Management L.L.C. and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of March 28, 2011. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. Putnam VT International Equity Fund 11 Notes to financial statements 6/30/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through June 30, 2015. Putnam VT International Equity Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies outside the United States that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise. The fund invests mainly in developed countries, but may invest in emerging markets. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, 12Putnam VT International Equity Fund and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $148,438 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $302,975 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $218,000 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $8,328,175 and the value of securities loaned amounted to $8,120,327. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2014, the fund had a capital loss carryover of $204,925,450 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $68,339,847 N/A $68,339,847 12/31/16 131,971,485 N/A 131,971,485 12/31/17 4,614,118 N/A 4,614,118 12/31/18 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment Putnam VT International Equity Fund 13 capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $309,332,666, resulting in gross unrealized appreciation and depreciation of $41,576,496 and $15,927,235, respectively, or net unrealized appreciation of $25,649,261. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 36.4% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion and 0.615% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $41,229 Class IB 76,575 Total $117,804 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by no monies under the expense offset arrangements and by $20,358 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $194, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $271,168 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $102,001,597 $116,895,411 U.S. government securities (Long-term) — — Total 14Putnam VT International Equity Fund Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/15 Year ended 12/31/14 Six months ended 6/30/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 227,769 $3,277,261 234,755 $3,307,374 603,961 $8,062,740 745,206 $10,278,049 Shares issued in connection with reinvestment of distributions 114,769 1,620,541 108,038 1,528,733 177,643 2,485,226 164,796 2,308,790 342,538 4,897,802 342,793 4,836,107 781,604 10,547,966 910,002 12,586,839 Shares repurchased (602,336) (8,563,070) (1,240,771) (17,591,153) (1,668,195) (23,486,943) (3,786,962) (53,057,235) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $203,323 $49,807,140 $48,348,450 $1,269 $1,662,013 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $182,200,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $1,410,794 Payables $993,994 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $3,615,633 $3,615,633 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $245,678 $245,678 Total Putnam VT International Equity Fund 15 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $— $132,885 $9,315 $316,604 $234,384 $4,106 $103,554 $270,414 $43,284 $79,592 $216,656 $1,410,794 Total Assets $— Liabilities: Forward currency contracts # 200,819 222 18,693 33,593 160,403 — 75,138 153,682 136,062 76,725 138,657 993,994 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(200,819) $132,663 $— $283,011 $73,981 $— $— $— $— $— $— Net amount $— $— $(9,378) $— $— $4,106 $28,416 $116,732 $(92,778) $2,867 $77,999 †
